LEARNED HAND, District Judge
(after stating the facts as above). The Ablanset was not in appreciable danger. True, it was necessary to keep away from the Buckhannon when she went up to windward and drifted down the lines. Presumably she was drifting faster (Knight, p. 604), and must be alert not to get too close; but, barring an accident to her engines, there should have been no danger in this. Nor do I take very seriously .the danger she was in of running out of oil. She had enough and to spare to run from the Bermudas to New York after her services were over.
Again, I see no danger to the crew. Perhaps it is fair to suppose that there is always a danger in working about cables under tension; but they generally break outboard, or at the chock, and then no one is injured. The work of repairing the broken gear was indeed exacting, especially under the conditions in which it was done, but scarcely dangerous. On the whole, I cannot see that either ship or crew were called upon to suffer more hazard than is inherent in an Atlantic voyage at that season.
*919On the other hand, I regard the Buckhannon as in the most real danger. She was wholly disabled and was short of rations. It makes no difference that she was near the westward low-powered route. If she had been towed in by another vessel, the award would have been substantially the same. Early help she needed, else the crew would have had to abandon the ship. Besides, another such blow might well have further opened her seams and put the leak beyond control of the pumps, even if the nuts held out to burn.
The salvage was well done, without any substantial injury to the salved vessel; the salvor’s loss of time was considerable; the property salved was very substantial; the award should he adequate. The nearest cases are The Melderskin (D. C.) 249 Fed. 776, The Kanawha, 254 Fed. 762, 166 C. C. A. 208 (C. C. A. 2d), The Western Pride (C. C. A.) 274 Fed. 920, and The Varzin (D. C.) 180 Fed. 892, affirmed 185 Fed. 1007, 107 C. C. A. 398 (C. C. A. 2d). In The Melderskin, The Varzin, and The Western Pride, the salved values were very much higher, and I cannot accept them as proper guides. The Kanawha is a closely parallel case, except that the towage was shorter. Frankly, that award seems to me a full one, nor should the affirmance of it he taken as anything more than that it was within permissible limits. An award of $25,000 would as certainly have been affirmed as that of $30,000. Nevertheless, it is true that there is a close parity between the cases, and, of course, one should not reduce the awards in The Varzin and The Melderskin, strictly in proportion to the values here at bar.
There seems to me no advantage in pretending to follow precedent in salvage cases, any more than between verdicts for personal injuries. I cannot help feeling that an award of $28,000, with expenses, will be enough to stimulate that willingness to assist a distressed vessel which it is the purpose of the law to secure. I understood that it was conceded that the master and crew should get of this one-quarter, to be divided in proportion to their pay.
Therefore the award will he $28,000 and expenses; one-quarter to master and crew. Settle decree on notice.